Case:19-02940-ESL13 Doc#:34 Filed:09/06/19 Entered:09/06/19 14:17:07         Desc: Main
                           Document Page 1 of 2


                                                                                        7611
                          IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF PUERTO RICO
        IN RE:                                           CASE NO. 19-02940-ESL

        CRUZ ALBERT SANTANA OTERO
        GLORIBEL HERNANDEZ MOJICA                                    CHAPTER 13
                                             Debtor(s)
        BANCO POPULAR DE PUERTO RICO
            Movant(s)                                          INDEX

        CRUZ ALBERT SANTANA OTERO
        GLORIBEL HERNANDEZ MOJICA
             Respondent(s)

                          MOTION FOR SCHEDULING OF FINAL HEARING

       TO THE HONORABLE COURT:

             Comes now, BANCO POPULAR DE PUERTO RICO (“BPPR”), through its

       undersigned counsel and very respectfully states and prays:

             1.     Dated August 12, 2019, BPPR filed its Motion For Relief of Automatic Stay

       (“BPPR’s Motion”). (Docket No. 24.)

             2.      The Preliminary Hearing on BPPR’s Motion is scheduled for September

       10, 2019, at 9:00 a.m.

             3.      On August 13, 2019, Debtors filed their Response to BPPR’s Motion,

       sustaining that they will provide adequate protection to BPPR, by seeking a loan

       modification alternative, through the loss mitigation program established by BPPR.

       (Docket No. 29.)

             4.      In view of the above stated, BPPR requests that a Final Hearing be

       scheduled in this case.

             5.      The 30 day determination period is hereby waived.
Case:19-02940-ESL13 Doc#:34 Filed:09/06/19 Entered:09/06/19 14:17:07          Desc: Main
                           Document Page 2 of 2


       CASE NO.19-02940-ESL                                                                 -2-

             WHEREFORE, it is respectfully prayed that this Court takes notice of the above

       stated and schedules a Final Hearing within the next 60 days.

             CERTIFICATE OF SERVICE:            I hereby certify that on this same date, I

       electronically filed the foregoing with the Clerk of the Court using the CM/ECF system

       which will send notification of such filing to the CM/ECF participants including but not

       limited to:   Monsita Lecaroz Arribas, Esq.,     ustpregion21.hr.ecf@usdoj.gov, José

       Ramón Carrión Morales, Esq., Chapter 13 Trustee, newecfmail@ch13-pr.com, and

       Roberto Figueroa Carrasquillo, Esq., Debtors' Attorney, cmecf@rfclawpr.com.

             Ponce, Puerto Rico, this 6th day of September, 2019.
                                                   s/ Carlos G. Batista Jiménez
                                                   Carlos G. Batista-Jiménez
                                                   USDC-PR 206711
                                                   PO Box 331150
                                                   Ponce, Puerto Rico 00733-1150
                                                   Tel. (787) 843-3404 (787) 840-7435
                                                   Fax (787) 843-3431
                                                   Email: lcdobatista@frauyasoc.com
